Citation Nr: 1626306	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  14-16 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	West Virginia Department of Veterans' Assistance


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1968 to September 1970.  His awards and decorations include the Combat Infantry Badge.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran was scheduled for a hearing before a Veterans Law Judge.  In January 2016, he withdrew the request for the hearing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the claims on appeal are decided.

The Veteran reports that his hearing loss is related to in-service noise exposure which is consistent with his combat service.  The Veteran is a combat Veteran, claims that he suffered acoustic trauma during a combat incident, and consequently is presumed to not only have experienced acoustic trauma, but also to have been injured on account of that exposure.  See Reeves v. Shinseki, 682 F.3d 988 (Fed. Cir. 2012).

In April 2013, the Veteran was afforded a VA audiology examination.  The examiner opined that the Veteran's current hearing loss was not caused by or the result of his military noise exposure based upon his separation audiogram revealing normal hearing bilaterally.  The examiner did not offer any other rationale than the purportedly normal discharge examination.  The examiner did not, for example, address whether the noise injury to the Veteran's ears perhaps resulted in the development of hearing loss after service.  The examiner offered an inadequate rationale, and the opinion is deficient.  The Board finds that another VA examination is warranted, preferably by a different examiner. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination, preferably by an examiner who has not previously examined the Veteran, to determine the etiology of the Veteran's hearing loss.  The examiner must review the claims file and must note that review in the report.  Any further indicated tests and studies should be conducted.

A complete rationale should be given for all opinions and conclusions expressed.  The examiner should provide an opinion, as to the following: 

Is at least as likely as not (50 percent probability or more) that bilateral hearing loss had its onset in service or within one year of separation from service, or is otherwise related to any incident of service, to include exposure to noise during service.  The examiner is advised that the Veteran is presumed to have experienced acoustic trauma in service, and is presumed to have experienced an injury at the time associated with the acoustic trauma.  

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

